Citation Nr: 0017188	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-05 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis, to include 
liver disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hepatitis, to include liver disease.

The RO also denied service connection for hepatitis, to 
include liver disease, as a result of Agent Orange exposure.  
At a hearing before this Board Member, the appellant withdrew 
the issue of service connection for hepatitis, to include 
liver disease, as a result of Agent Orange exposure.  Thus, 
that issue is no longer on appeal and will not be discussed 
in the decision.


FINDING OF FACT

Hepatitis was incurred in service as a result of IV drug use.


CONCLUSION OF LAW

Hepatitis is the result of drug abuse and cannot be 
considered to have been incurred in the line of duty.  
38 U.S.C.A. §§ 105(a), 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.301(a), (d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the appellant filed his claim for 
service connection for hepatitis in February 1997.

Under Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the former 38 U.S.C. §§ 310 and 331 
(now designated §§ 1110 and 1131) were amended to prohibit, 
effective for claims filed after October 31, 1990, payment of 
compensation for any disability that is "a result of the 
veteran's own . . . abuse of alcohol or drugs."  (Emphasis 
added).  Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991) 
(Emphasis added).

Governing regulations now provide that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a) (1999).  The 
definition of drug abuse is the use of illegal drugs, the 
intentional use of prescription or nonprescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  Id. at (d) (1999).

Here, the service medical records reveal that in May 1973, 
the appellant was hospitalized following two weeks of 
anorexia and having dark urine with occasional episodes of 
vomiting.  The examiner stated, "Has used IV drugs in the 
past, namely speed[.]  He also admits to heroin usage."  The 
appellant denied any prior episodes of hepatitis.  The 
discharge diagnoses were hepatitis and improper use of 
heroine and IV speed.

In June 1973, the appellant was seen by the Drug & Alcohol 
Team.  The examiner stated that the appellant had admitted to 
experimenting with heroin and speed "(IV)", as well as had 
smoked hash.  The impressions were the improper use of opium, 
opium alkaloids, and their derivatives; improper use of 
cannabis sativa; and improper use of psychostimulants.  

A November 1995 private medical record revealed that the 
appellant had gone to donate plasma and tested positive for 
hepatitis.  The appellant denied history of IV drug use, 
blood transfusions, and high-risk sexual behavior.  After 
testing, an assessment of hepatitis C and evidence of past 
hepatitis B infection was entered.

In a February 3, 1997, letter, Dr. Ignatius Marsidi stated 
that the appellant had been found to have symptoms indicative 
of hepatitis exposure.  He noted that the appellant reported 
having had jaundice 20 years prior when he had been using IV 
drugs.  He entered a diagnosis of chronic liver disease, 
which he stated was a combination of alcohol liver disease 
and hepatitis C.  In a February 12, 1997, letter, Dr. Marsidi 
stated that the appellant had hepatitis C, "which he [had] 
got[ten] from IV drug abuse in the past."

In a VA Form 21-4138, Statement in Support of Claim, received 
in April 1997, the appellant stated that one of his roommates 
in service had stuck him with a needle when he (the roommate) 
attempted to inject himself with drugs.  The appellant stated 
that the needle stuck him at the top of his right arm.  

In a statement received by the appellant in July 1997, he 
admitted to having used drugs orally, but denied any IV drug 
use.  He stated that he was stuck with a needle when his 
roommate was swinging a needle around and stuck him in the 
top of his left arm.  He added that he had not reported the 
incident because he was fearful that he would be killed.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 1998, the appellant stated that he had 
taken drugs orally in service because he was worried that his 
fellow servicemen would beat him up or kill him if he had not 
done drugs with them.  However, he denied having ever been an 
IV drug user in service.

In a November 1999 letter, Dr. Sundance L. Rogers stated that 
the appellant suffered from chronic hepatitis C.  She stated 
that based upon biopsy results of the appellant's liver, it 
was a long-standing infection, which she stated was likely 
acquired more than 20 years prior.  Dr. Rogers stated the 
following:

His only risk factors for having acquired 
[h]epatitis C occurred when he was in the 
military.  He had at least one needle 
stick when bagging trash; he was also 
stuck by a needle by a drug addict.  Soon 
after that incident, he developed 
jaundice and was hospitalized for three 
weeks.  I strongly believe that his 
[h]epatitis C was contracted when he was 
in the military.  He has no other risk 
factors, never having had a blood 
transfusion, never [having] used IV drugs 
himself and never [having] been 
promiscuous.

The appellant had a hearing before this Board Member in March 
2000.  He testified that he had experimented with drugs in 
service; however, he stated that he had not engaged in IV 
drug use.  He stated that his roommate in service was an IV 
drug user and had inadvertently stuck him with a needle.  The 
appellant stated that he did not tell anyone about the 
incident because his roommates had threatened him with 
violence.  He stated that he was stuck in his forearm with 
the needle.  

Additionally, the appellant testified that he had been stuck 
by other needles while doing garbage duty.  He stated that 
there were needles in the garbage bags and he accidentally 
had been stuck by a couple, which had drawn blood to the skin 
surface.  The appellant stated that he had worked as an 
automotive mechanic since service and had not been 
accidentally stuck or exposed to needles.

The appellant's spouse stated that she had known the 
appellant since 1966 and that he had never used IV drugs.  
She stated that when the appellant was discharged from 
service, he had told her that he had incurred serum hepatitis 
in service and had attributed it to garbage duty, morgue 
duty, or an inadvertent needle stab from an IV drug user.

After having reviewed the evidence of record, the Board finds 
that service connection for hepatitis, to include liver 
disease, is not warranted.  It must be noted that in a 
November 1996 opinion, the Office of General Counsel 
determined that Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, which is applicable to claims filed 
after October 31, 1990, precluded an injury or disease that 
is a result of a person's own abuse of alcohol or drugs from 
being considered incurred in line of duty and, consequently, 
precluded resulting disability or death from being considered 
service connected.  VAOPGCPREC 11-96 (Nov. 15, 1996); see 
also 38 C.F.R. §§ 3.301(a), (d).  Following the opinion of 
the Court of Appeals for Veterans Claims (Court) in Barela v. 
West, 11 Vet. App. 280 (1998), in which distinction was made 
between granting service connection for and paying 
compensation for substance abuse disability under 38 U.S.C.A. 
§§ 1110 and 1131, the Office of General Counsel again 
determined that Section 8052 amended 38 U.S.C.A. § 105(a), 
governing line-of-duty determinations and thereby Section 
8052 amendments precluded direct service connection of a 
substance abuse disability.  VAOPGCPREC 7-99 (June 9, 1999).  
The Board notes that it is bound by precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. §§ 19.5, 20.101 
(1999).

Here, the medical evidence establishes that the appellant 
incurred hepatitis in service due to IV drug use.  The 
service medical records substantiate such determination, as 
do Dr. Marsidi's medical records.  

The Board has considered the appellant's numerous arguments 
that he did not use IV drugs while in service and Dr. 
Rogers's determination that the appellant developed hepatitis 
in service, but not through IV drug use.  It is noted that 
the appellant has changed his stories at various times.  He 
admitted to IV drug use in service.  He denied IV drug use in 
November 1995, when he tested positive for hepatitis.  He 
admitted to IV drug use when he underwent medical care from 
Dr. Marsidi, and denied it when he underwent medical care 
from Dr. Sundance.  Additionally, he has changed his story as 
to how he got infected with hepatitis.  He stated that his 
roommate stuck him with a needle in the right upper arm in 
one document, he changed it to the left upper arm in another 
story, and to his forearm at the Board hearing.  He later 
added the assertion that he was stuck with needles on more 
than one occasion while doing garbage duty.

The Board finds his statements made at the time the service 
medical records were created in service and prior to the 
filing of monetary benefits that he had engaged in IV drug 
use are more probative and credible than his current 
statements that he never used IV drugs.  Dr. Rogers's 
statement that the appellant incurred hepatitis not from IV 
drug use is clearly based upon the history the Board finds to 
be not credible.

The Board notes that the appellant failed to report for a VA 
examination in March 1997.  In July 1997, he requested that 
an examination be rescheduled, explaining that he had not 
received notification of the scheduled examination.  An 
examination was rescheduled for September 1997, for which the 
appellant failed to report.  In April 1998, he requested that 
an examination be rescheduled but he gave no reason for his 
failure to report for the examination in September 1997.  The 
record reflects that the VA Medical Center did not reschedule 
an examination.  The Board finds that this has not harmed the 
appellant, as the Board has determined that he is not legally 
entitled to benefits.  A VA examination, even if the VA 
examiner made a finding that the hepatitis the appellant had 
incurred in service was not due to IV drug use, would not 
assist the appellant in obtaining service connection.  As 
stated above, the Board finds that the most probative 
evidence is that which was created while he was in service.

Additionally, at the Board hearing, the appellant stated that 
he had been treated for a hepatitis flare-up in 1984 at a 
clinic.  The appellant's representative noted that such 
medical records were not in the claims file.  Based upon the 
finding that the appellant is not legally entitled to 
benefits based upon his incurrence of hepatitis due to drug 
abuse in service, the Board finds that obtaining those 
medical records would not serve any useful purpose.  
Moreover, the veteran also testified that on retesting in 
1984 nothing abnormal was found.  Therefore, it is also 
apparent that the records would not contain any significantly 
probative material.

The Board is aware that the appellant's representative 
asserted that VA had failed to consider 38 C.F.R. 
§ 3.301(c)(3) (1999), which states, in part, "Organic 
diseases and disabilities which are a secondary result of the 
chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful 
misconduct origin."  Following that sentence, the regulation 
notes to see paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.  Id.  That section states that an injury or disease 
incurred during service (such as hepatitis) shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  Id. at 
(d).  Thus, the incurrence of hepatitis in service cannot be 
deemed to have been incurred in line of duty, and service 
connection for such must be denied.  See id.  The fact that 
the hepatitis has developed into chronic liver disease will 
not change the outcome.

Thus, the appellant has chronic hepatitis, which has resulted 
in liver disease, as a result of IV drug use, and service 
connection cannot be granted for such.  38 U.S.C.A. §§ 
105(a), 1110, (West 1991); 38 C.F.R. § 3.301(a), (d) (1999); 
see also VAOPGCPREC 11-96, VAOPGCPREC 7-99.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board finds that the appellant's claim for service 
connection for hepatitis, to include liver disease, lacks 
legal merit.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis, to include liver disease, 
is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

